DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/20 has been entered.

Response to Arguments
Applicant's arguments filed 08/28/20 have been fully considered but they are not persuasive. 
On page 8 Applicant argues amendments to the claims overcome the specification and drawing objections.
On page 9 regarding 112 rejections Applicant argues cancellations and amendments overcome the rejections of record.
On pages 9-10 regarding 103 rejections Applicant argues Conte does not disclose the base comprising a hemispherical portion as well as a first portion, the diameter of the first portion “not decreasing” as it rises from the apical end to the 
On page 10 Applicant argues further that Conte does not teach a hemispherical portion, and concludes therefore that Conte cannot teach any part of the first portion.
The Examiner respectfully refers to the rejection below, which is amended in light of claim amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected to for claiming “a apical” which is grammatically incorrect.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first portion” and “second portion”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion”, “second portion”, and the first portion “diameter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-23 are rejected for having new matter since the originally filed invention does not have support for the diameter of the first portion increase about 1 degrees to about 2 degrees from the apical end to the coronal end of the first portion. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-11, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is indefinite for having improper antecedent basis for “the region”. 
Claim 2 has improper antecedent basis for “the coronal end” since it is unclear which of the previously referenced “coronal ends” is being referred to here (that of the dental abutment or that of the first portion).
Remaining claims are indefinite for depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta (US 20090317769 A1 ) in view of Halldin et al. (US 20030082499 A1), hereinafter known as Halldin in view of Rogers et al. (US 5829977 A), hereinafter known as Rogers.
Regarding claim 1 Urdaneta discloses a dental abutment extending from an apical end (Annotated Figure 1) to a coronal end (Annotated Figure 1) along a longitudinal axis, the abutment comprising:
a retention element with a base (Annotated Figure 1) oriented toward the apical end (Annotated Figure 1), and a shoulder oriented towards the coronal end (Annotated Figure 1), wherein the shoulder is oriented at an angle of at least 12.5 degrees relative to a plane that is perpendicular to the longitudinal axis ([0016]) such that the perimeter of the retention element increases with increasing distance from the coronal end of the dental abutment through the region of the shoulder (Annotated Figure 1);
wherein the base comprises a hemispherical portion (Annotated Figure 1 shows the base being hemispherical (i.e. part of a sphere). See US 6290500 Column 2 lines 19-23, which Urdaneta describes as being their abutment, which discusses the base’s convex, hemispherical shape.),
a post extending from the apical end to the base of the retention element (Annotated Figure 1); and 
but is silent with regards to the cone angle of the head,
and the base having a first portion with an apical end abutting the hemispherical portion and a coronal end that abuts the shoulder. 

    PNG
    media_image1.png
    831
    625
    media_image1.png
    Greyscale

However, regarding claim 1 Halldin teaches a dental abutment wherein a head has a cone angle between 2.5-3.5 degrees ([0086] less than 20 degrees).  Urdanete and Halldin are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cone angle of Urdaneta such that it falls within the range taught by Halldin in order to optimize those properties cone angle is known to effect, such as frictional resistance and abutment rigidity. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
claim 1 Rogers teaches a retention element with a base and a shoulder oriented towards the coronal end (Annotated Figure 2, below), wherein the base includes a shaped portion (Annotated Figure 2), and the base further comprises a first portion with a first diameter (Annotated Figure 2), wherein the first portion has an apical end that abuts the shaped portion and a coronal end that abuts the shoulder of the retention element (Annotated Figure 2), 
wherein the diameter of the first portion does not decrease from the apical end of the first portion to the coronal end of the first portion (Annotated Figure 2). Urdaneta and Rogers are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abutment of the Urdaneta Halldin Combination by having a cylindrical portion between the shoulder and hemispherical base of the retention element, such as is taught by Rogers as one of many structural modifications which can be made in order to have the coping fit to a corresponding artificial crown portion. The adjustment of the geometry of the implant and/or abutment in order to fit onto/into a corresponding part of a complete dental prosthetic would have been obvious to one of ordinary skill in the art in order to fit the implant/abutment to an existing prosthetic, thus increasing the abutment or implant’s ability to be used with a wide variety of crowns.

    PNG
    media_image2.png
    772
    666
    media_image2.png
    Greyscale

claim 2 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses a perimeter of the abutment taken in the plane perpendicular to the longitudinal axis increase without decreasing from the coronal end to the margin defined between the base and the shoulder of the retention element (see Figure 1).
Regarding claims 3-4 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses retention mechanisms on the head (see Morgan US 6290500, which Urdaneta describes as teaching their abutment, Column 5 lines 32-35 “a flat” (which the Examiner understands as being one anti-rotational groove)), and 
wherein Halldin also teaches retention mechanisms on the head can include one anti-rotational groove (15),
and wherein Rogers further teaches two diametrically opposed anti-rotational grooves which extend from the coronal end of the head towards an apical end of the head (Figure 5 item 48) and are capable of receiving a securing element on a prosthesis which has a conical support face (The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 
Regarding claim 5 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the post has an apical taper angle between 1.1-1.6 degrees ([0016] less than 5 degrees).
Regarding claim 6 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the angle of the shoulder is greater than 15 degrees ([0016] the angle may be in a range from approximately 0-30 degrees).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta, Halldin, and Rogers as is applied above in view of Conte et al. (US 20110306014 A1), hereinafter known as Conte.
Regarding claim 7 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the head comprises a second portion which is arranged at an angle relative to the longitudinal axis (Figure 1),
and Halldin further teaches the head comprises a bevel at a coronal end of the head (Figure 1 item 6) adjacent a second portion which is arranged at an angle relative to the longitudinal axis (Figure 1 item 8),
but the Combination is silent with regards to including a cylindrical neck next to the retention element and second portion of the head. 
However, regarding claim 7 Conte teaches a dental abutment wherein the head comprises a cylindrical neck adjacent a retention element and a second head portion (Annotated Figure 2, below). Urdaneta and Conte are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abutment of the Urdaneta Halldin Rodgers Combination by having the head have a cylindrical neck such as is taught by Conte as an alternative retention mechanism to those discussed by Urdaneta since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Urdaneta Halldin Rogers Combination (i.e. with an annular groove, serration, or flat for retaining a corresponding prosthesis). Such a choice would be made based on the intended prosthetic crown to be used with the implant. 

    PNG
    media_image3.png
    682
    526
    media_image3.png
    Greyscale


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta, Halldin, and Rogers as is applied above in view of Crohin et al. (US 20050244789 A1), hereinafter known as Crohin.
Regarding claims 10-11 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
but is silent with regards to the head having a roughened surface with asperities.
claims 10-11 Crohin teaches a dental abutment that includes a grit-blasted head with a roughened surface to facilitate prosthetic retention with asperities of between 100-300 microns in size ([0030]).  Urdaneta and Crohin are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dental abutment of the Urdaneta Halldin Rogers Combination by grit-blasting the head as is taught by Crohin in order to provide a roughened surface of the head for encouraging secure attachment of a dental prosthesis or crown thereupon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/20/20